Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed December 21, 2020 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 1-20, filed December 21, 2020, are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a comparison step.  For example, claim 1, line 22, recites “a similarity of the selected event object and the new event”, however, the claim lacks a comparison step to determine “similarity.”  Further, the specification discloses a similarity slider for each parameter is set by the reviewer (step 283). The similarity slider can set a range for each parameter values so that an event, which indicates a parameter value with the set range, can be captured. In a further embodiment, the similarity slider can include or exclude events according to their aggregate degree of difference in parameter values. Other mechanisms for the similarity slider are possible. By comparing each parameter value of interest with all the events in the database, only matched event objects are obtained and displayed (step 284) (page 11, [0082] and [0084]), which suggests a comparison is necessary to determine similarity.  The same issue is present in claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1).
Claim 1, Applebaum discloses computer-implemented method for planning recurring events, comprising:
maintaining a plurality of event objects for past events in a database, wherein each event object comprises activity data and is assigned an event class that is associated with a set of parameters for analyzing that event object (page 16, [0191], e.g. Event queues also can be implemented using techniques other than communications techniques described above, for example, using a table in a shared database); and 
generating a new event object from the event object for one of the past events (page 19, [0267], e.g.  "Copy Event" screen is used to customize an existing event object that can be used to test a new rule), comprising:

copying the parameter values associated with the model event object modifying at least one of the copied parameter values for the new event object for the new event (page 19, [0270], e.g. selected event will be displayed in a New Event screen);
modifying at least one of the copied parameter values that are dependent on the modified parameter value (page 19, [0271], e.g. user modifies the event object properties as necessary. It is possible to change any existing properties so that they match the new rule); and 
storing the modified parameters with the new event object for the new event (page 19, [0272], e.g. When all changes are complete, the user clicks Save and the event object is created and inserted into the event queue specified).
Claim 2, Applebaum discloses the model event object was previously created and is selected from the database (page 19, [0269], e.g. Select an event object to copy).
Claim 4, Applebaum discloses computing for each event object, a value of each of the parameters using at least one of the tags, the structured data, and the unstructured data of the activity data (page 15, [0175], e.g. event topic property is set to one or more tags that describe the general nature of the information that triggered the creation of the event object, such as "news", "blog post", "aerospace", "medical techniques", or "stock price change").
Claim 6, Applebaum discloses copying the model event object (page 19, [0269], e.g. Select an event object to copy); and modifying the parameter values of the copied model event object for a recurring event (page 19, [0271], e.g. user modifies the event object properties as necessary. It is possible to change any existing properties so that they match the new rule).
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Auerbach et al. (Auerbach hereafter, US 8,346,777 B1).
Claims 3 and 13, Applebaum discloses the claimed invention except for the limitation of identifying the parameter values which are dependent on the modified parameter values and the parameter values which are independent to the modified parameter values; modifying the dependent parameter values based on the modified parameter values; and displaying the modified parameter values, dependent modified parameter values, and independent parameter values.
Auerbach discloses identifying the parameter values which are dependent on the modified parameter values and the parameter values which are independent to the modified parameter values (page 15, [0256], e.g. he actor's "true" feelings about a particular event or topic may be separated from what she 
displaying the modified parameter values, dependent modified parameter values, and independent parameter values (page 17, [0273], e.g. he user may select the topic(s) that she wishes to see displayed in the graph. In some embodiments, the user may create her own label for the graph so as to facilitate the use of the graphs as trial art. In some embodiments, controls [3405] are provided which allow the user to change certain parameters of the graph, which include but are not limited to: threshold number of messages or discussions, tones, and topics involved. In yet another embodiment, the "decorated" view of the organization chart is placed next to the plain one rather than being overlaid).
Applebaum disclose an improvement that provides a robust solution for event correlation and monitoring applicable in a variety of fields (page 2, [0012]).  One of ordinary skill at the time of filing of the invention would have been motivated by Applebaum to apply the robust solution to the method of Auerbach.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum with the teaching of Auerbach.
s 5, 7-9, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Charnock et al. (Charnock hereafter, US 2006/0271526 A1).
Claim 5, Applebaum discloses the claimed invention except for the limitation the model event object is for a future event and is based on a previous event represented by the retrieved event object.  Charnock discloses the model event object is for a future event and is based on a previous event represented by the retrieved event object (Charnock, page 12, [0206], e.g. Attributes of a meeting event [925] may include but are not limited to: [0207] Whether or not there is a calendar event for it; more generally, whether or not it has been scheduled, or appears to be ad hoc in nature. In some instances, it is useful to make a distinction between ad-hoc meetings, such as a request to "discuss it over lunch" versus regularly scheduled periodic meetings for which a change in schedule can be easily observed, and may be of interest to observe--for example, an emergency board meeting that is scheduled 3 weeks earlier than normal).
Applebaum disclose an improvement that provides a robust solution for event correlation and monitoring applicable in a variety of fields (page 2, [0012]).  One of ordinary skill at the time of filing of the invention would have been motivated by Applebaum to apply the robust solution to the method of Charnock.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum with the teaching of Charnock.
Claim 7, Applebaum in view of Charnock discloses generating activity data for the model event object; and constructing at least one of a graph, map, and data log for the activity data (Charnock, page 13, [0234], e.g. present system provides communication graphs [1120] in order to visualize further dimensions of communication behavior that are of value, particularly in an investigative context. These are graphs that depict actors as nodes that are linked together by arcs of different styles in order to indicate communication that has occurred between the actors, or related relationships).

Claim 9, Applebaum in view of Charnock discloses receiving a query for specific event objects; and 
providing the requested specific event objects (Charnock, page 13, [0233], e.g. the query interface allows the user to specify that only event objects should be retrieved; in most embodiments whenever event objects are retrieved as part of a query result, they are decorated with a report icon that if clicked on will display this report).
Claims 15 and 17-19, Applebaum in view of Charnock discloses a system (Applebaum, page 31, [0549], e.g. computer systems) for implementing the above cited method.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1).
Claims 10 and 20, Applebaum discloses the claimed invention except for the limitation of analyzing the activity data for each of the provided specific event objects; and identifying one or more of a trend in performance of the provided specific event objects based on the analyzed activity data.  Apreleva discloses analyzing the activity data for each of the provided specific event objects (Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time 1002 and Google™ Flu Trends 1004 were included into Bayesian model averaging 1006 when available for a country).
Applebaum disclose an improvement that provides a robust solution for event correlation and monitoring applicable in a variety of fields (page 2, [0012]).  One of ordinary skill at the time of filing of the invention would have been motivated by Applebaum to apply the robust solution to the method of Apreleva.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum with the teaching of Apreleva.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152